 Case 21-60280        Doc 16   Filed 07/20/21 Entered 07/20/21 11:45:36       Desc Main
                                 Document     Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


IN RE:                                        §
                                              §                CASE NO. 21-60280
CORRY DAVIS MARKETING, INC.,                  §
                                              §
         DEBTOR.                              §
                                              §                CHAPTER 11
542 East Hwy. 64                              §
Canton, Texas 75103                           §
EIN: xx-xxx8498                               §

 DEBTOR’S APPLICATION TO RETAIN ALLIE BETH ALLMAN & ASSOCIATES AS
          REAL ESTATE BROKER FOR DEBTOR-IN-POSSESSION

             Your rights may be affected by the relief sought in this pleading.
You should read this pleading carefully and discuss it with your attorney, if you
have one in this bankruptcy case. If you oppose the relief sought in this
pleading, you must file a written objection, explaining the factual and/or written
basis for opposing the relief.

      NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A WRITTEN
OBJECTION IS FILED WITH THE CLERK OF THE UNITED STATES BANKRUPTCY
COURT AND SERVED UPON THE PARTY FILING THIS PLEADING WITHIN
FOURTEEN (14) DAYS FROM THE DATE OF SERVICE UNLESS THE COURT
SHORTENS OR EXTENDS THE TIME FOR FILING SUCH OBJECTION. IF NO
OBJECTION IS TIMELY SERVED AND FILED, THIS APPLICATION SHALL BE
DEEMED TO BE UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING
THE RELIEF SOUGHT. IF AN OBJECTION IS FILED AND SERVED IN A TIMELY
MANNER, THE COURT WILL THEREAFTER SCHEDULE A HEARING UNLESS IT
DETERMINES THAT AN EVIDENTIARY HEARING IS NOT REQUIRED AND THAT THE
COURT’S DECISION WOULD NOT BE SIGNIFICANTLY AIDED BY ORAL ARGUMENT.
IF YOU FAIL TO APPEAR AT ANY SCHEDULED HEARING, YOUR OBJECTION MAY
BE STRICKEN. THE COURT RESERVES THE RIGHT TO SET A HEARING ON ANY
MATTER.

         Corry Davis Marketing, Inc., Debtor herein, makes this Application to Employ Allie

Beth Allman & Associates as real estate broker for Debtor-in-Possession and in support

thereof respectfully represents as follows:

         1.    This Application is filed pursuant to Bankruptcy Rule 2014 and Local Rule of
  Case 21-60280      Doc 16    Filed 07/20/21 Entered 07/20/21 11:45:36         Desc Main
                                 Document     Page 2 of 4



Bankruptcy Procedure 2014. Applicant filed its petition under Chapter 11 of the United

States Bankruptcy Code on July 2, 2021.

       2.     Applicant desires to employ the following real estate firm for the Debtor-in-

Possession in this case:

                                    Allie Beth Allman & Associates
                                    c/o Kimberly Ashmore
                                    5015 Tracy Street
                                    Dallas, Texas 75205
                                    (214) 521-7355 phone
                                    kimberlyashmore@gmail.com

       3.     Applicant desires to employ Allie Beth Allman & Associates as a real estate

broker to represent it for the purposes of marketing for sale the real property in Van Zandt

County, Texas owned by Applicant.

       4.     Allie Beth Allman & Associates has provided Applicant pre-petition with real

estate brokerage services pursuant to a Listing Agreement executed by Debtor on April 6,

2021 and by Allie Beth Allman & Associates on April 27, 2021.

       5.     Based upon the declaration attached hereto, Applicant believes that neither

Allie Beth Allman & Associates nor any broker or agent affiliated with it is a creditor of the

Debtor’s estate and is not owed for pre-petition services. Applicant has entered into a pre-

petition Listing Agreement with Allie Beth Allman & Associates, a copy of which is attached

hereto, and has agreed to pay Allie Beth Allman & Associates a commission of 6% of the

purchase price realized from any sale approved by the Court, such commission being

subject to the approval of the Court.

       6.     Applicant seeks approval of the employment of Allie Beth Allman &

Associates as real estate broker for Applicant for the purposes set forth above. Applicant

DEBTOR’S APPLICATION TO EMPLOY ALLIE BETH ALLMAN &
ASSOCIATES AS REAL ESTATE BROKER FOR DEBTOR-IN-POSSESSION                               Page 2
 Case 21-60280      Doc 16    Filed 07/20/21 Entered 07/20/21 11:45:36       Desc Main
                                Document     Page 3 of 4



has not employed any other real estate broker pursuant to Court order in this case.

      7.     Applicant further submits that, to the best of its knowledge and belief, such

approval does not impair or prejudice any party in interest.

      WHEREFORE, Corry Davis Marketing, Inc., Debtor, prays for an order of this Court

approving the employment of Allie Beth Allman & Associates as a real estate broker for the

purposes described in Paragraph No. 3 above, with compensation to be paid as

administrative expense in such amounts as this Court may hereinafter determine and allow.

      DATED: July 20, 2021.


                                                Respectfully submitted,

                                                LAW OFFICES OF MICHAEL E. GAZETTE



                                                By /s/ Michael E. Gazette_________
                                                       Michael E. Gazette
                                                       State Bar No. 07784500

                                                100 East Ferguson, Suite 1000
                                                Tyler, Texas 75702-5706
                                                (903) 596-9911 Telephone
                                                (903) 596-9922 Telecopier
                                                Email: megazette@suddenlinkmail.com

                                                ATTORNEY FOR DEBTOR




DEBTOR’S APPLICATION TO EMPLOY ALLIE BETH ALLMAN &
ASSOCIATES AS REAL ESTATE BROKER FOR DEBTOR-IN-POSSESSION                             Page 3
  Case 21-60280             Doc 16        Filed 07/20/21 Entered 07/20/21 11:45:36   Desc Main
                                            Document     Page 4 of 4




                                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Debtor’s Application to
Employ Allie Beth Allman & Associates as Real Estate Broker for Debtor-in-Possession has
been served electronically or has been sent to the parties in interest set forth on the
attached mailing matrix via First Class U. S. Postal Service mail on July 20, 2021.



                                                          /s/ Michael E. Gazette
                                                          Michael E. Gazette


t:corrydavismarketing/emplyalliebethallman.app




DEBTOR’S APPLICATION TO EMPLOY ALLIE BETH ALLMAN &
ASSOCIATES AS REAL ESTATE BROKER FOR DEBTOR-IN-POSSESSION                                  Page 4
